Citation Nr: 0614871	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-34 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Eustachian tube dysfunction of the left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, wherein the RO reopened and 
denied a claim for service connection for Eustachian tube 
dysfunction of the left ear and denied service connection for 
anxiety and depression, respectively.  The veteran has 
perfected a timely appeal with respect to both rating 
decisions.  In this regard, the Board observes that a 
December 2003 written argument, submitted by the veteran's 
representative, has been accepted as a substantive appeal 
with respect to the February 2003 rating action.  

In addition, the Board notes that in September 1981, the RO 
denied service connection for Eustachian tube dysfunction of 
the left ear. The veteran was provided notice of the 
determination but he did not appeal.  Thus, the decision 
became final.  New and material evidence is therefore needed 
to reopen the claim. 
38 U.S.C.A. §§ 5108, 7105 (West 2002).  By an October 2001 
rating action, the RO, reopened the veteran's claim for 
service connection for Eustachian tube dysfunction of the 
left ear and denied the de novo claim on the merits.  The 
Board, however, must first decide whether the veteran has 
submitted new and material evidence to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board has recharacterized the issue as reflected on the title 
page.

The Board observes that by rating actions, dated in December 
2000 and May 2002, the RO determined that new and material 
evidence had not been submitted to reopen a claim for a 
nervous disorder and denied service connection for post-
traumatic stress disorder (PTSD), respectively.  The veteran 
has not timely appealed either determination to the Board.  
Therefore, in the decision below, reference to an acquired 
psychiatric disorder does not include a nervous disorder or 
PTSD. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, additional development is required, as enumerated in 
the discussion below.  

Concerning the veteran's claim for service connection for an 
acquired psychiatric disorder, to include anxiety and 
depression, the Board observes that there are service medical 
and personnel records that are supportive of the veteran's 
claim but are not contained in the claims file.  Service 
medical records on file include an October 1977 enlistment 
examination report reflecting that the veteran was found to 
have been psychiatrically "normal."  An October 1977 Report 
of Medical History reflects that the veteran denied having 
any frequent trouble sleeping, depression or excessive worry 
or nervous trouble of any sort.  When seen for complaints of 
headaches in July 1978, the veteran stated that for the 
previous week, he had had trouble sleeping and that he felt 
tense, which had affected his schoolwork.  A January 1979 
Report of Medical History, reflects that the veteran 
indicated that his health was good to excellent with the 
exception of some physical maladies (i.e., sinus congestion 
and allergies).  He stated that he had had depression or 
excessive worry and frequent trouble sleeping.  When seen at 
the primary care clinic for an unrelated disorder in early 
March 1979, the veteran indicated that he had had severe 
depression.  A psychiatric diagnosis was not entered at that 
time.  

In late March 1979, the veteran returned to the clinic and 
stated that he felt depressed after joining the Air Force; he 
stated that he hated his job.  He indicated that he wanted to 
be separated from service, but that he would not do anything 
irrational to ruin his life.  There was no evidence of any 
suicidal or homicidal ideation.  The veteran's behavior was 
found to have been appropriate.  An assessment of mild 
depression was entered.  The veteran was given supportive 
therapy.  In June 1979, the veteran was recommended for 
discharge due to a personality disorder, i.e., immature 
personality.  An August 1979 service separation examination 
report reflects that the veteran was found to have been 
psychiatrically "abnormal;" a diagnosis of immature 
personality was noted.  On an August 1979 Report of Medical 
History, the veteran indicated that he was in good health.  
He stated that he had had depression or excessive worry.  
 
However, as noted above, there are service medical and 
personnel records that are supportive of the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include anxiety and depression that are not contained in 
the claims file.  These include the following:  (1) A March 
5, 1979 performance report, reflecting that the veteran had a 
"positive and cheerful attitude at all times towards his 
duties and co-workers; (2) An August 6, 1979 performance 
letter stating that the veteran's adaptability towards a 
military lifestyle was minimal, and that he had failed his 
"End of Course Examination Twice;" and (3) A May 18, 1979 
mental health evaluation report containing a diagnosis of 
"Adjustment reaction of adulthood manifested by excessive 
depression and feelings of futility associated with gross 
occupational and situation dissatisfaction."  The report 
also stated that "he is also showing increased apathy about 
"lie" in general as a means of coping with the situation.  
Individuals in this mental state are high suicide risks"  
(see August 2002 VA report and a November 2003 report of S. 
W., M.D., referencing said service medical and personnel 
records).  As these records might substantiate the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include anxiety and depression, the RO should 
attempt to secure them on remand.

With regards to the veteran's claim for Eustachian tube 
dysfunction of the left ear based on new and material 
evidence, the Board notes that by a September 1981 rating 
action, the RO denied a claim for service connection for 
Eustachian tube dysfunction.  In an October 1981 letter to 
the veteran, the RO informed him of their denial.  The 
veteran did not initiate an substantive appeal within the 
time period allowed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2005).  Thus, the September 1981 rating 
decision therefore became final.  Id.  In June 2000, the 
veteran sought to reopen his claim for Eustachian tube 
dysfunction of the left ear.  While the RO informed the 
appellant of the provisions of 38 C.F.R. § 3.156 (2001), 
regulations which are relevant to his new and material claim, 
in letters, dated in July and September 2001, they did not 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the RO's September 
1981 denial (i.e., evidence that the veteran's Eustachian 
tube dysfunction of the left ear did not preexist service and 
was incurred therein, or (2) if the condition did preexist 
service, it was aggravated therein).  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  Thus, on remand, 
the RO should issue a corrective VCAA letter to the appellant 
which contains a description of evidence that is considered 
"material" towards reopening the claim for service 
connection for Eustachian tube dysfunction of the left ear.  
Id.  

In addition, VA mental health outpatient reports reflect that 
the veteran has applied for disability benefits from the 
Social Security Administration (SSA) (see VA examination 
report, dated December 2002).  The Board notes that 
disability records of unknown or uncertain content must be 
presumed pertinent to all pending VA compensation claims.  
Consequently the Board must defer action on the claim for 
service connections for the disabilities at issue.  VA must 
obtain all SSA records pertinent to the veteran's medical 
history.  38 C.F.R. § 3.159(c)(2) (2005); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, during the pendency of this appeal, on March 3, 
2006, the Untied States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, not only has the veteran not been provided 
notice of the information and evidence that is considered 
"material" to reopen his claim for service connection for 
Eustachian tube dysfunction of the left ear, but he was also 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for either 
disability on appeal (i.e., Eustachian tube dysfunction of 
the left ear and acquired psychiatric disorder, to include 
anxiety and depression).  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded with respect to either claim, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both disability 
ratings and effective dates with respect to his Eustachian 
tube dysfunction of the left ear and acquired psychiatric 
disorder, to include anxiety and depression.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish a disability 
ratings and effective dates for the 
claims on appeal:  (1) entitlement to 
service connection for Eustachain tube 
dysfunction of the left ear, based on new 
and material evidence; and (2) 
entitlement to an acquired psychiatric 
disorder, to include anxiety and 
depression, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As part of this corrective notice, the 
letter must contain a description of the 
evidence that would be necessary to 
substantiate the claim for service 
connection for Eustachian tube 
dysfunction of the left ear based on new 
and material evidence by informing the 
veteran of the element or elements 
required to establish service connection 
that were found insufficient in the RO's 
September 1981 denial (i.e., evidence 
that his Eustachian tube dysfunction of 
the left ear did not preexist service and 
was incurred therein, or (2) if the 
condition did preexist service, it was 
aggravated therein).  The veteran should 
be asked to submit all pertinent 
information or evidence in his 
possession.  38 C.F.R. § 3.159 (2005).  
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  

2.  After the above is complete, the RO 
should contact the National Personnel 
Records Center (NPRC) to determine if 
there are any additional service medical 
records on file related to the veteran, 
to specifically include a May 18, 1979 
mental health evaluation report, 
reflecting a diagnosis of "Adjustment 
reaction of adulthood manifested by 
excessive depression and feelings of 
futility associated with gross 
occupational and situational 
dissatisfaction" (see August 2002 VA 
physician's report).  In addition, the RO 
should also inquire of the NPRC as to the 
existence of all service personnel 
records, to specifically include a March 
5, 1979 and an August 6, 1979 performance 
report and letter, respectively (see 
August 2002 VA physician's report).  If 
the RO is unsuccessful in obtaining any 
of these records, it should inform the 
appellant and his representative of this 
and offer them an opportunity to provide 
a copy of the outstanding service medical 
and personnel records.

3.  If the veteran has undergone a 
hearing at the SSA for disability 
benefits, the RO should obtain any Social 
Security Administration medical records 
and any Administrative Law Judge or 
agency decision pertaining to the 
veteran's disability claim.

4.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his Eustachian 
tube dysfunction of the left ear and 
acquired psychiatric disorder, to include 
anxiety and depression since his 
discharge from service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims file.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims file.

After the above-requested development 
has been completed, the RO should 
adjudicate the issues of entitlement to 
service connection for an acquired 
psychiatric disorder, to include 
anxiety and depression and entitlement 
to service connection for Eustachian 
tube dysfunction of the left ear on a 
new and material basis.  If and only 
if, new and material evidence has been 
received to reopen the claim for 
service connection for Eustachian tube 
dysfunction of the left ear, should the 
RO then schedule the veteran for a VA 
examination by an appropriate 
specialist who should proffer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
Eustachian tube dysfunction preexisted 
service and, if so, if it was 
aggravated beyond its normal 
progression during service.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues 
remaining on appeal.  If any of the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case with applicable 
statutes and regulations and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





